DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler (US 2017/0080758, of record) and further in view of Maeda (US 4,047,552, of record), Bruyneel (US 5,461,850, newly cited), and Fukumoto (US 6,131,632, newly cited).
As best depicted in Figure 2, Spinnler is directed to a heavy duty tire construction comprising a pair of protective layers 61,62 (layer 61 is radially innermost protective layer) formed with steel cords inclined at least equal to 10 degrees with respect to a tire circumferential direction and a pair of working layers 51,52 (layer 51 is radially innermost working layer) formed with steel cords inclined less than 60 degrees with respect to a tire circumferential direction (Paragraphs 40 and 41).  Spinnler further teaches that (a) said protective layers are formed with elastic steel cords having a modulus between 40 GPa and 150 GPa and (b) said working layers are formed with inelastic steel cords having a modulus between 150 GPa and 200 GPa (Paragraphs 24-27).     	
In terms of the diameter of the protective cords, Spinnler teaches an exemplary embodiment in which filaments having a diameter of 0.26 mm are used (Paragraph 68).  While the reference fails to expressly teach a range of overall cord diameters, it is well taken that cord dimensions, as well as additional dimensions, are highly dependent on the tire size and ultimately the intended use of the tire.  More particularly, larger tire cords are generally used in larger tire constructions.  It is emphasized that the claims are directed to absolute dimensions and a fair reading of Spinnler suggests the use of any number of overall cord diameters, including those required by the claimed invention.  It is further noted that cord diameters at least equal to 3 mm are consistent with the general order of cord diameters used in larger, heavy duty tire constructions, as shown for example by Bruyneel (Column 3, Lines 45+).
Also, regarding claim 1, the claimed spacings are consistent with those that are commonly used in a wide variety of tire belt layers.  Maeda provides one example of a similar heavy duty tire construction comprising belt layers formed with metal cords inclined at less than 25 degrees.  Maeda further teaches that a distance between metal cords (center to center distance corresponds with W+d) is between 1.2 and 1.75 times a cord diameter d (Column 4, Lines 6+).  Maeda states that such a relationship, among other things, promotes wear resistance.  In such an instance, all of the disclosed relationships are encompassed by the claimed range of at least 1.2.  One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate the relationship taught by Maeda in the tire of Spinnler for the benefits detailed above.  It is emphasized that Maeda is generic to metal cord-containing belt layers in heavy duty tire constructions, wherein said cords are inclined at less than 25 degrees- this structure is consistent with that of Spinnler.      
Furthermore, Applicant has not provided a conclusive showing of unexpected results for the claimed relationships.  For example, the cord construction, the cord modulus, the cord diameter, the axial spacing between cords, and the axial width of the radially innermost working layer are varied between the comparative example and the inventive example and as such, it is unclear if any realized properties are a function of a single parameter or a combination of parameters.  More particularly, Spinnler teaches protective steel cords having a modulus as high as 150 GPa and Applicant has not provided any evidence that such cords would not inherently result in positive shear properties and service life (independent of the additional features).       
Lastly, regarding claim 1, tire belt layers are commonly described as having a wide variety of widths, including those that extend beyond a tread width and into a shoulder region, as shown for example by Fukumoto (Column 3, Lines 5-13).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the belt layers of Spinnler with any number of well known and conventional widths absent a conclusive showing of unexpected results.  It is emphasized that tire belt layers are commonly disclosed in terms of a range of widths as opposed to being limited to a single width.    
With respect to claim 2, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common cord diameters, including those between 3 mm and 6 mm (highly dependent on the intended use of the tire and ultimately the tire size).
Regarding claim 3, Maeda teaches a preferred relationship between 1.25 and 1.40 and all of these values fall within the claimed range.  It is further noted that the disclosure of Maeda is not specific to a single cord diameter (as evidenced by the relationship including cord diameter d), suggesting that said relationship would be applicable to a wide range of cord diameters. 
With respect to claim 8, Spinnler teaches a preferred range between 15 and 45 degrees (Paragraph 22).
As to claim 9, protective layer 61 is wider than layer 51 and such corresponds with a ratio greater than 1.  One of ordinary skill in the art at the time of the invention would have found the claimed range obvious given the general depiction detailed above (general disclosure of Spinnler fully encompasses the claimed range).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratios.	
Regarding claim 10, the protective layers are formed with cords inclined between 10 and 35 degrees and the working layers are formed with cords inclined between 15 and 45 degrees (Paragraphs 22 and 24).  This disclosure suggests embodiments in which respective cord angles are the same (substantial overlap in ranges for each set of layers).
With respect to claim 11, the tire of Spinnler includes a radially innermost protective layer 61 and a radially outermost protective layer 62.
As to claim 12, layers 71 and 72 can be viewed as the claimed hooping layers (exemplary tire construction comprises cords inclined at 8 degrees- Paragraph 70).     
Regarding claim 13, wider belt widths would result in a curvature as required by the claims due to basic curvature of the tire (shoulder regions have a specific curvature that connects the tread to the sidewall).  In essence, the further axially outward a belt extends, the further radially inward said belt would terminate and form a curvature as required by the claims.
With respect to claim 14, radially innermost working belt layer 51 has a larger width than radially outermost working belt layer 52 and thus belt layer 51, at a minimum, would be expected to extend into the shoulder region when ratios approach 1.10 (as taught by Fukumoto).    
5.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler, Maeda, Bruyneel, and Fukumoto as applied in claim 1 and further in view of Barguet (US 2013/0199690, of record). 
	As detailed above, Spinnler is directed to heavy duty tire constructions comprising protective reinforcing plies, wherein said plies are formed with elastic metal cords (commonly recognized as high elongation cords).  In such an instance, though, Spinnler fails to suggest the claimed cord construction. 
	In any event, the claimed cord constructions are consistent with those that are conventionally used in belt layers having high elongation cords, as shown for example by Barguet (Abstract and Paragraph 14).  Looking at Figure 1, for example, the disclosed cord has 4 strands (parameter N of the claimed invention) and each strand comprises 4 core filaments (parameter M of the claimed invention) and 8 sheath filaments (parameter K of the claimed invention).  Looking at Figure 2, for example, the disclosed cord has 4 strands and each strand comprises 4 core filaments and 9 sheath filaments.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of conventional high elongation cords in the protective plies, including those required by the claimed invention.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Spinnler is silent with respect to the axial spacing of the elastic metal reinforcers of the radially innermost protective layer.  Maeda has been previously provided to evidence the benefits of having axial spacings between metal cords in tire belt layers designed for heavy duty tires, it being further noted that the range taught by Maeda is fully encompassed by the claimed range.  
	Additionally, Applicant contends that none of the references disclose elastic metal reinforcers of the radially innermost protective layer having a diameter D at least equal to 3 mm.  It is initially noted that the claims are directed to absolute dimensions and it is well taken that such dimensions are highly dependent on the tire size and ultimately the intended use of the tire.  Generally, larger dimensions correspond with larger tire constructions.  Bruyneel provides one example of the general order of cord dimensions in large or heavy duty tire constructions, it being noted that the disclosed range between 3 mm and 20 mm is fully encompassed by the claimed range of at least 3 mm.     
	Lastly, Applicant argues that Spinnler fails to disclose the axial ends of the protective and/or working layers extend axially to be in line with a shoulder of the tire.  Fukumoto has been provided to recognize the known range of widths for tire belt assemblies (includes those that extend axially inward of the tread or axially outward of the tread). 
Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 11, 2022